IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,554


EX PARTE ODIS CLINT FARRAR, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 8528 IN THE 8TH DISTRICT COURT

FROM FRANKLIN COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of assault, family
violence, and sentenced to two years' imprisonment.  He did not appeal his conviction. 
	Applicant contends that his conviction is illegal because the enhancement alleged to make
this a felony offense was improper.  We remanded this application to the trial court for findings of
fact and conclusions of law.
	The trial court determined that Applicant has never been previously convicted of a family
violence assault and therefore this felony conviction is improper.  Applicant is entitled to relief. 
	Relief is granted.  The judgment in Cause No. 8528 in the 8th Judicial District Court of
Franklin County is set aside, and Applicant is remanded to the custody of the sheriff of Franklin
County to answer the charges against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: May 11, 2011
Do Not Publish